United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1967
                                   ___________

George Lemm,                            *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Omni Engineering, Inc.,                 *
                                        * [UNPUBLISHED]
            Appellee.                   *
                                   ___________

                             Submitted: December 14, 2007
                                 Filed: January 14, 2008
                                 ___________

Before LOKEN, Chief Judge, WOLLMAN and SHEPHERD, Circuit Judges.
                             ___________

PER CURIAM.

       George Lemm appeals from the district court’s1 adverse grant of summary
judgment in his lawsuit against his former employer, Omni Engineering, brought
under the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., and Title VII
of the Civil Rights Act, 42 U.S.C. § 2000e et seq.




      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.
        Having conducted a de novo review of the record, see Kratzer v. Rockwell
Collins, Inc., 398 F.3d 1040, 1043 (8th Cir. 2005), we agree with the district court’s
conclusion that Lemm is not actually disabled because he is not limited in a major life
activity, see Nuzum v. Ozark Auto. Distribs., Inc., 432 F.3d 839, 843-48 (8th Cir.
2005), and that Omni Engineering neither regarded Lemm as being disabled, see
Christensen v. Titan Distrib., Inc., 481 F.3d 1085, 1093 (8th Cir. 2007), nor had a
record which misclassified Lemm’s impairment as a disability, see Taylor v.
Nimock’s Oil Co., 214 F.3d 957, 961 (8th Cir. 2000). Because Lemm has not met the
first element of a prima facie case under the ADA, we do not address the issue of
whether Omni Engineering should have reasonably accommodated him.

       Accordingly, we affirm the well-reasoned opinion of the district court. See 8th
Cir. R. 47B.

                       ______________________________




                                          -2-